DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 992022. 
Claims 1-3, 5, 12, 16, 23-26, 29, 33-35, 37, 39-41 and 43are pending. 
This application is a 371 filing of PCT/US2018/023829 filed 3/22/2018 which claims priority to provisional application 62/474,932 filed 3/22/2017.

Response to Amendments
The previous objections have been overcome. The cancellation of claims resulted in overcome the rejection under 35 USC 102 as anticipated by Brumenet (WO 2016128407) in view of Sigma (Triton-X-100).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Upon closer examination, the following grammatical correction is necessary. Prior to “second filter” in claims 24-26 should have the article “the” prior to.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 16, 23, 33-35, 37, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Atkison et al (US 6,566,118) in view of Engelhardt et al (WO 2007127464) and as evidenced by Sigma (Triton-X-100). This is a new rejection necessitated by applicants’ amendment. 
Atkinson teaches a method of producing high titers of rAAV by incubating a plurality of producer cells under conditions that promote release of rAAV particles into the cell culture media (see e.g. col 5, lines 29-42 below, and 55-60 and col 8, line 52-58).
[0023] Prior art methods used to produce recombinant AAV particle using packaging cells required a cell lysis step due to the pervasive belief that AAV is not released from producer cells in any appreciable amount without lysing the cells. See, for example, Chirico and Trempe (1998) J. Viral. Methods 76:31-41. However, the cell lysate contains various cellular components which must be separated from the rAAV vector before it is suitable for in vivo use.
[0024] The present disclosure provides methods for achieving high-titer production of rAAV vectors, including rAAV released from a producer cell without lysing the cell(s), and demonstrates that such techniques can be employed for the large-scale production of recombinant AAV vector preparations.
 These conditions includes surfactant added to the producer cells to release rAAV without lysis of i.e. at least 50% of the cells (see e.g. col 43-44, bridging ¶). The surfactant Triton-X-100 is also claimed and therefore must fall into the category of HLB between 12 and 15. The harvested media is filtered to purify them (see e.g. col 44, line 12-30). 
	Atkinson does not clearly teach that the collected supernatant is subjected to surfactant. However, this naturally progresses from the teachings of Atkinson in light of the art. Engelhardt teaches that addition of Triton-A-100 to supernatant releases the remaining viral particles (figure 10A and accompanying text).  
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of recovering the cell culture medium prior to addition of surfactant in the method of Atkinson as to do so would remove cell debris from the collected supernatant and remove contaminants as taught by Engelhardt. As set forth above, Atkinson teaches use of surfactant in cell culture media prior to filtration but does not set forth that the cell culture media is explicitly removed from the cell culture. However, it should be considered standard in the art to do so as shown by exemplification by Liu et al. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
Atkison teaches that supernatant can be collected and cells removed by centrifugation at less than 1000g (see col 36, line 20-24 and col 47) as recited in claim 2. 
Regarding claim 12, lysis according to Atkinson can be fewer than 40%, 30%, 10% or 1% of the producer cells (col 43, In 49 to col 44, ln 9) as this is a final number this limitation meets claim 12. 
Regarding claim 23, two filtrations are taught by Atkinson (col 2, lines 37-48).
Regarding claims 33-35, Atkison et al use Triton-X-100 (which is octylphenol ethyloxate see Sigma) which according to Sigma has an HLB of 13.5 (page 1, col 1) and polyethylene oxide length of 9.5 (see page 1, col 2). 
Regarding claim 37 and 39, the cells of Atkinson can be 293 or Hela cells (col 24, line 17 and figure 7). 

Claims 3, 5, 24-26, 29, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 1, 2, 12, 16, 23, 33-35, 37, 38 and 42 above, and further in view of Potter (US 20170130208) and Negrete et al (BRIEFINGS IN FUNCTIONAL GENOMICS AND PROTEOMICS. 2008, pages 303-311) and Brumenet et al (WO 2016128407).
Regarding Claim 5, Potter et al teach isolation of crude lysate which is suspension culture form producer cells wherein the pH is altered (figure 1). Thereafter the floculate is centrifuged thus meeting claims 3 in addition to 5.
Regarding claims 24-26, the purification system for AAV as taught by Brumenet uses at least 2 filtrations and one of the filters is a PES filter (see page 28). The pore sizes are less than 0.5 (see page 18, line 31). As shown in page 32, the first filtration results in concentration of greater than 80% as claimed in claim 29. 
Negrete et al teach production of AAV from S9 insect cells. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate known steps in the art to purify AAV in the methods of Atkison. Such a modification would have resulted in a method claims 3, 5, 24-26, 29, 40 and 41. As noted above: 1) Atkison teach the release of virus into the supernatant and methods of isolating the AAV with surfactant whereas in light of Englehardt this would be added to the supernatant, 2) Potter teaches that you can isolate the suspension and use pH to isolate the AAV and further that pH can be used to aid in clarification of AAV production 3) Negrete et al teach the use of S9 cells to produce the AAV is known in the art 4) to purify AAV there are a number of useful filtration systems and Brumenet demonstrates the use of 2 filters where in one is PES. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633